Citation Nr: 1228902	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-28 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of C-2 cervical fracture before January 31, 2011, and a rating higher than 20 percent from January 31, 2011.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left leg disability due to VA medical treatment in October 2008.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right shoulder disability due to VA medical treatment (physical therapy) in October 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1959 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating greater than 10 percent for residuals of C-2 cervical fracture, a compensable rating for hemorrhoids, and service connection for left shoulder and arm pain.  The Veteran disagreed and perfected his appeal for these three issues.  

In a rating decision mailed in July 2009, the RO granted service connection for radiculopathy of the left shoulder and arm.  As this rating action constituted a full grant of the issue on appeal, it is no longer before the Board.  

While on appeal in a rating decision in December 2011, the RO increased the rating for residuals of C-2 cervical fracture to 20 percent, effective January 31, 2011.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.

In May 2012, the Veteran did not appear at a video hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of a claim for an increased rating for the service-connected left shoulder radiculopathy disability has been raised by the record (September 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of compensation for a right shoulder disorder pursuant to 38 U.S.C.A. 
§ 1151 for VA medical treatment (physical therapy) in October 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before October 27, 2010, residuals of C-2 cervical spine fracture was manifested by flexion greater than 30 degrees; a combined range of motion greater than 170 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there were no objective neurological abnormalities; and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months were not shown; from October 27, 2010, residuals of C-2 cervical spine fracture is manifested at worst by flexion to 30 degrees, extension was 51 degrees, retroflexion was 21 degrees to the right and 21 degrees to the left, rotation was 36 degrees to the right and 28 degrees to left; there was no evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

2.  Throughout the period on appeal, small internal hemorrhoids were manifested without thrombosis, excessive redundant tissues or frequent recurrences.   

3.  The Veteran does not have additional disability of the left leg, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing physical therapy in October 2008.  



CONCLUSIONS OF LAW

1.  Before October 27, 2010, the criteria for a rating higher than 10 percent for the service-connected residuals of C-2 cervical spine fracture have not been met; though from October 27, 2010, the criteria for a higher rating of 20 percent, and no higher, for the service-connected residuals of C-2 cervical spine fracture have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a compensable rating for hemorrhoids have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011).

3.  The criteria for VA disability compensation under 38 U.S.C.A. § 1151 due to VA medical treatment in October 2008 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).


The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent letters in August 2005 and March 2006 that properly notified the Veteran of the evidence needed to substantiate his claims for an increased ratings for the residuals of C-2 cervical spine and hemorrhoids disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding the claim for the left leg disorder, the RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2009 and in October 2009.  The notice included the type of evidence to substantiate the claim for service connection and under 38 U.S.C.A. § 1151, namely, evidence of additional disability the result of VA surgical or medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault on the part of the VA, or that the additional disability was the result of an event that was not reasonably foreseeable.  The Veteran was notified that VA would obtain VA records and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2009 letter complied with this requirement.


The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2006 letter.

In addition, in a November 2008 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  There was no report in the claims file of the Veteran having been awarded Social Security Administration (SSA) benefits.  Therefore, the RO was not required to request these records pursuant to its duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim).

In addition, the Veteran was afforded VA examinations as to the severity of the residuals of C-2 cervical spine fracture and hemorrhoids disabilities and for the claimed left leg disability in May 2006, March 2010, and January 2011.  



Although the January 2011 VA examiner did not review the claims file for the increased rating claim, these examinations were adequate because, for the reasons stated below, they described the disability in sufficient detail to allow the Board to make a fully informed evaluation, and also discussed, to varying degrees, the Veteran's prior medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"); VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The Board finds that the reports of the VA examination and the opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one)

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.




If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Residuals of C-2 Cervical Fracture

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 


Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of cervical spine to be 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 


Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V. 

Before October 27, 2010

Evidence and Analysis

In July 2005 the Veteran sought private treatment for recurrent neck pain that did not respond to Tylenol.  He reported the prior history of a C-2 injury.  The x-ray study found arthritic changes throughout the cervical spine, though most prominently noted at C4-5 and C5-6.  An October 2005 MRI study of the cervical spine also noted moderate osteoarthritic degenerative changes from C-3 to C7.  The Board observes that this MRI study did not specifically attribute the osteoarthritis changes to C-2, the residuals of the fracture of which the Veteran is service connected.  

In May 2006 the Veteran was afforded a VA spine examination.  He reported intermittent neck pain, with pain as high as 7/10, and limited range of motion to the left.  The neck was stiff with rainy weather.  He used a cervical collar as needed.  He worked part-time for four months out of the year, having retired from his employment with the City of Chicago in 1995.  The range of motion for the cervical spine was measured as 0 to 35 degrees flexion, 0 to 35 degrees extension, 0 to 35 degrees left lateral flexion, 0 to 45 degrees right lateral flexion, 0 to 45 degrees left lateral rotation, and 0 to 75 degrees right lateral rotation.  The examiner noted the painful motion ended prior to the 45th degree for left lateral rotation.  The combined range of motion equated to 270 degrees.  The examiner noted left side weakness and left side tenderness.  The sensory examination found decreased sensitivity to light touch to the left forearm, left wrist and elbow strength was 4/5, otherwise 5/5.  The reflexes were 1+/4 bilateral upper extremities.  There were no days lost to incapacitating episodes.  The examiner assessed a healed fracture of the C-2 with residual pain and limited range of motion.  


An August 2006 EMG study found left cervical radiculopathy at C-8 to T-1 and the Board notes that service connection has been granted to cervical radiculopathy in the left shoulder and arm.   

A March 2007 MRI study of the cervical spine found degenerative disc disease throughout the cervical spine.  In VA treatment reports in March 2008 and April 2009, the Veteran reported constant neck pain.  

In March 2010 the Veteran underwent a VA examination that included an examination of his cervical spine.  The range of motion was measured as 0 to 80 lateral rotation with right and left lateral flexion as 0 to 40 degrees without painful limitation.  Forward flexion and extension were both measured at 0 to 40 without painful limitation.  The ranges of motion remained as described during passive, active, and three repetitions.  The examiner found no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner noted no assistive devices.  There were no incapacitating episodes or radiation of pain or neurological findings or affect on usual daily activities. 

In a May 2010 general medicine evaluation, the Veteran reported that his neck pain was much improved, though in a September 2010 neurology consultation, he reported his neck pain was constant and 10/10.    

The above evidence shows that flexion was at most limited to 35 degrees and the combined range of motion was greater 170 degrees, which does not more nearly approximate or equate to limitation of flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use. 






The evidence also does not show abnormal gait or abnormal contour nor was there a finding of any incapacitating episodes.  Thus under Diagnostic Code 5243, a rating higher than 10 percent for residuals of C-2 cervical spine fracture is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  As for pain, pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 and the Board has considered functional loss due to pain under Diagnostic Code 5243.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

There is no evidence of ankylosis or objective evidence of neurological abnormality.  And there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12-month period. 

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for cervical strain prior to October 27, 2010, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b). 

October 27, 2010 to January 31, 2011

The Veteran contends that his residuals of C-2 cervical spine fracture should have a higher rating.  The Board finds that an increased 20 percent rating, but no higher, was warranted from the earlier date of October 27, 2010.  The claim is granted in this regard.







The Veteran underwent physical therapy on October 27, 2010 for cervical radiculopathy.  He now reported pain in the neck that radiated down the right arm.  The physical therapy evaluation included cervical spine range of motion measurements as flexion to 30 degrees, extension to 61 degrees, what was referred to as side bending (lateral flexion) 21 degrees to the right and 15 degrees to the left, and rotation of 48 degrees to the right and 25 degrees to the left.  Including the measurement of extension to 61 degrees, though to 45 degrees is considered full, the combined range of motion totaled 200 degree.  

In December 2010 the Veteran underwent another physical therapy evaluation.  He reported being able to wash his hair and reach over head, and while he could turn his head while driving, he reported his neck locked up once in a while.  The range of motions measurements were flexion to 30 degrees, extension to 51 degrees, lateral flexion to 21 degrees on the right and 21 degrees on the left, and rotation of 36 degrees on the right and 28 degrees on the left.  The combined range of motion was 187 degrees.   

On VA examination on January 31, 2011, the Veteran reported his history of fracturing the C-2 while in service.  He completed a 25 year career employed by the City of Chicago and retired in 1995.  He experienced daily neck pain.  The current treatment was taking extra-strength Tylenol with good response.  The Veteran reported no other constitutional symptoms associated with the neck pain.  There were no periods of flare-up and he walked with a steady gait.  He was able to do all of the activities of daily living despite the neck pain.  

Upon objective examination, the examiner found the spine's contour was normal.  There was no paraspinal muscle tenderness or spasm.  No periods of incapacitation within the previous 12 months.  






The range of motion for the cervical spine was 0 to 30 degrees forward flexion, with no pain and unchanged after three repetitions; extension was 0 to 20 degrees with pain at 20, also unchanged after three repetitions; lateral left flexion was to 20 degrees, with pain at 20, also unchanged after three repetitions; right lateral flexion was also to 20 degrees, with pain at 20; left and right lateral rotations were both to 60 degrees and with pain at 60 degrees and also unchanged after three repetitions.  The examiner assessed remote cervical C-2 fracture with left cervical radiculopathy.  

The above evidence shows that from October 27, 2010, flexion was at most limited to 30 degrees.  The Board has considered the pain reported and objectively found the clinicians and the examiner and determined that while the combined range of motion was greater 170 degrees, the residuals of C-2 cervical spine fracture manifested symptoms sufficient to warrant the higher 20 percent disability evaluation from October 27, 2010.  

There is no objective evidence of neurological abnormality that has not been considered by VA.  The Veteran has already been service-connected for radiculopathy of the left shoulder and arm and the January 2011 VA spine examination report did not identify any other neurological disorder.   

Further there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  At no time was the forward flexion of the cervical spine disability found to be 15 degrees or less nor was favorable ankylosis found to warrant a 30 percent rating at any time in the appeal period.  

Finally, there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.





The evidence also does not show abnormal gait or abnormal contour.  Thus under Diagnostic Code 5243, a rating higher than 20 percent for residuals of C-2 cervical spine fracture is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011);  Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011).

Hemorrhoids

The Veteran's service-connected hemorrhoids disability has been rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336, ever since service connection was established effective in March 1967.  Under Code 7336, a noncompensable rating is warranted for external or internal hemorrhoids that are mild or moderate.  The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for a 20 percent rating are external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 

The Veteran claims generally that his hemorrhoids disability has become worse.  

The pertinent medical evidence in the file consists of VA compensation examination reports and various VA treatment records.  In May 2006 the Veteran was afforded a VA examination.  The claims file was reviewed.  The Veteran reported intermittent itching in the rectal area, though no bleeding.  As needed the Veteran used sitz bath and an over-the-counter ointment.  The examiner found sphincter control to be within normal limits with no incontinence, no fecal leakage, no bleeding or thrombosis, as well as the size of the lumen to be within normal limits, no signs of anemia, and no fissures.  The colonoscopy five years previous found no polyps.  The examiner noted one small hemorrhoid that was non-tender.  





VA records do not include a listing of hemorrhoids under current problems.  In October 2006, a colonoscopy showed small, non-bleeding internal hemorrhoids.  

In January 2011 the Veteran was afforded a VA examination.  He reported to the examiner that he had had no difficulty with hemorrhoids for a number of years.  Following an objective examination that noted the rectal tone was normal, the examiner assessed remote hemorrhoids with no current evidence of hemorrhoid disease.  

A review of the objective evidence shows since the date of claim in 2005, the Veteran has had at worse hemorrhoids that were small, internal, and non-bleeding and at no time has the Veteran reported, or was objectively found to have, hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or any anal fissures.   

Thus, in light of the lack of medical evidence to show even the presence of large or thrombotic hemorrhoids, the Veteran does not meet the criteria that are required for a 10 percent rating under Diagnostic Code 7336.  As for the criteria for a 20 percent rating under Code 7336, the Veteran has not reported nor has any clinician assessed bleeding, anemia, or anal fissures.  Thus, given the evidence of mild hemorrhoids throughout the period considered in this appeal, the Board finds that the Veteran's hemorrhoids does not equate to the level of symptomatology required for a compensable rating under Code 7336. 

The Board has considered the Veteran's lay statements that his hemorrhoid disability has grown worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 



Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of rectal itching because this requires only personal knowledge.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids have been provided by the medical personnel who have examined the Veteran during the period of the appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records directly address the criteria under which hemorrhoids are rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant a higher rating. 

In consideration of the totality of the evidence and in the judgment of the Board, the Veteran's hemorrhoid disability do not warrant a compensable rating.  Consideration has been given to "staged ratings" for the disability over the period of time since date of claim in July 2005, but there have been no clinical findings to show that the condition meets the criteria for a higher rating. 

As the criteria for a compensable rating under Diagnostic Code 7336 have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here in this case, the rating criteria for the residuals of C-2 cervical spine fracture and hemorrhoids disabilities reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 

As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran has not expressly raises and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  


See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

Legal Principles for Compensation Under 38 U.S.C.A. § 1151

As the Veteran's claim seeking compensation for his left leg disorder under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply: 

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's surgical treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause. 


VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the veteran or his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

In September 2009, the Veteran filed a claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability due to VA medical treatment, associated with physical therapy the Veteran received in October 2008.   

The Veteran alleges that he injured his left leg and has experienced left leg pain since physical therapy in October 2008.  

The Veteran had made a statement to VA in September 2007 that he continued to have left leg trouble.  In January 2008 the Veteran had a neurology consultation.  He complained of left lower extremity (LLE) weakness and that his left foot would sometimes catch when walking.  He denied numbness or tingling in the left leg.  He reported a prior left ankle injury and suggested that lower left extremity weakness may have started then.  Following an examination, the clinician suspected the LLE weakness was related to the injured left ankle, which may have damaged the peroneal nerve, but also considered lumbar radiculopathy, though the Veteran had no history of back pain.  

The medical evidence of record shows that in February 2008 the Veteran underwent a EMG study.  The findings include chronic left L4-L5 and questionable S-1 radiculopathy.  The study was limited because the Veteran could not sustain a full contraction of the left gastroenemius (muscle) during the needle examination.  


On October 6, 2008, the Veteran was discharged from physical therapy having reached his maximum potential.  The discharge diagnosis was low back pain with lower left extremity pain.  

The Veteran submitted his claim in July 2009, stating that he injured his left leg during treatment at the Jesse Brown VAMC.  

A February 2010 VA orthopedic consult noted that the Veteran reported pain that radiated down his left leg.  The consultation report noted that the Veteran had lumbar radiculopathy and was to continue conservative management.  

In May 2010 the Veteran was afforded a VA examination.  The Veteran reported stretching out his legs in physical therapy two years prior and working on tightness in the hamstrings of his left leg.  He also reported some left-sided sciatic like pain for at least ten years.  He denied numbness and weakness in the left lower extremity.  He also reported applying heat to his left lower extremity since the 1970's for relief of the sciatic-like pain he experienced.  Following an objective examination, the examiner assessed mild radiculopathy into the left lower extremity, as secondary to a disk problem.  The examiner noted the Veteran had had longstanding sciatic-like symptoms for many years prior to the physical therapy in 2008, therefore there was no evidence of an additional injury.   

Analysis

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).



While the Veteran asserts that he now has a left leg condition as a result of injuries he sustained in physical therapy in October 2008 at the Jess Brown VAMC, not even the Veteran has identified what that disorder may be.  That he has experienced weakness in his left leg is well established, as the Veteran sought a neurology consultation in January 2008, months before the October 2008 physical therapy session.  In February 2008 the Veteran was assessed with lumbar radiculopathy, which remained the assessment in February 2010 following an orthopedic consultation during which he complained of pain down the left leg and was the same assessment reached by the May 2010 VA examiner.  The Board finds that no medical report of record contains an assessment of an additional disability even remotely attributed to an October 2008 physical therapy treatment.  

To the extent the Veteran's statements are offered as a lay opinion on the question of additional disability by reason of fault on the part of VA in providing medical treatment, the Veteran as lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

As a lay person, the Veteran's statements or opinions are limited to inferences that are rationally based on the Veteran's perception and do not require specialized knowledge, education training, or experience. 

Here the question of additional disability is not a simple medical condition that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses, without specialized knowledge, education, or experience. 

While the Veteran is competent to describe his symptoms and the events surrounding the physical therapy provided by VA, he has not demonstrated the personal knowledge to render an opinion on the cause of pain and weakness in the left lower extremity and whether or not any such symptoms are due physical therapy in October 2008.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or on additional disability not reasonably foreseeable.  See Layno v. Brown, 6 Vet. App 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).  Therefore, his statements attributing his left leg condition to physical therapy at the Jesse Brown VAMC are not probative. 

As no additional disability is shown as to the left lower extremity, the minimum requirement for further consideration under 38 U.S.C.A. § 1151, that is, reaching the question of fault on the part of VA, is not established.  The claim is denied.

ORDER

A rating higher than 10 percent before October 27, 2010, for residuals of C-2 cervical spine fracture is denied; a rating of 20 percent, but no higher from October 27, 2010, to January 31, 2011 is granted; and a rating higher than 20 percent from January 31, 2011 for residuals of C-2 cervical spine fracture is denied.  

A compensable rating for hemorrhoids is denied.

VA disability compensation under 38 U.S.C.A. § 1151 for a left leg disorder due to VA medical treatment in October 2008 is denied.



REMAND

The Veteran seeks disability compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, which he stated was caused by the physical therapy he underwent at the Jesse Brown VAMC in October 2008.   

While the Veteran referred to the right shoulder pain and as a rotator cuff tear, the record contains more than one medical diagnosis, such as tendonitis, impingement syndrome, and degenerative changes to the AC joint and humeral head.  The additional diagnoses do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his claim and statements, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

In March 2010 the Veteran was afforded a VA examination, however the examiner discussed only the right shoulder impingement syndrome and did not provide an opinion as to the rotator cuff tear.  

As the evidence of record does not contain sufficient competent medical evidence to decide the claim, additional development is needed under the duty to assist.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an appropriate examiner (physical therapy or physiatry), who is not on the staff of the Jesse Brown VAMC, to address the following: 





a).  Did the Veteran incur additional disability resulting from the physical therapy by VA in October 2008, which may have ordered for cervical radiculopathy into the left shoulder and arm.     

In formulating an opinion, please consider that the Veteran asserts that the additional disability is a rotator cuff tear of the right shoulder, but this diagnosis was not made until December 2008, and the record shows other diagnoses, namely, tendonitis, degenerative changes of the AC joint and humeral head.  Further, VA records in October 2008 refer to a "labrum" injury, but it was not until the December 2008 that a rotator cuff problem was assessed and treatment began.   

b).  If, and only if, the Veteran did incur additional disability due to VA's physical therapy in October 2008, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the physical therapy, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

c).  If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment, here physical therapy, provided.  



2.  After the development has been completed, adjudicate the claim for compensation under 38 U.S.C.A. § 1151.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


